912 F.2d 3
UNITED STATES of America, Appellee,v.Jose TORMOS-VEGA, Defendant, Appellant.UNITED STATES of America, Appellee,v.Juan Luis BOSCIO, Defendant, Appellant.
Nos. 88-2235, 89-1253 and 89-2022.
United States Court of Appeals,First Circuit.
Heard and Submitted April 5, 1990.Decided Sept. 5, 1990.

Appeals from the United States District Court for the District of Puerto Rico;  Carmen C. Cerezo, District Judge.
Harry Anduze Montano with whom Pia Gallegos was on brief, for defendant, appellant Jose Tormos-Vega.
Ricardo R. Pesquera, Asst. U.S. Atty., with whom Daniel F. Lopez-Romo, U.S. Atty., was on brief, for appellee U.S.
Juan Luis Boscio, on brief pro se.
Before BREYER, Chief Judge, CAMPBELL and SELYA, Circuit Judges.
LEVIN H. CAMPBELL, Circuit Judge.


1
The judgment of the district court is vacated and the case remanded for a new trial.  Gomez v. United States, --- U.S. ----, 109 S. Ct. 2237, 104 L. Ed. 2d 923 (1989);  United States v. Martinez-Torres, 912 F.2d 1552 (1st Cir.1990) (en banc).  In view of the Supreme Court's grant of certiorari in United States v. France, 886 F.2d 223 (9th Cir.1989) cert. granted, --- U.S. ----, 110 S. Ct. 1921, 109 L. Ed. 2d 285 (1990), however, the mandate of this court ordering the foregoing is stayed until further order.  See Martinez-Torres, at 1556.